Treating the petition for leave to file a bill of exceptions nunc pro tune as a petition for habeas corpus, the petition and papers herein are remanded to the Superior Court with a direction that said court thereupon proceed to hold an evidentiary hearing and decide the issue of the alleged ineffective representation of counsel afforded to petitioner by his trial counsel.
Counsel other than the Public Defender shall be appointed by the Superior Court to represent petitioner in the further prosecution of his petition.
Motion for transcript as prayed is granted, and the Attorney General is directed to arrange for the preparation and transmission of the transcript to petitioner.